               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


MELVIN GRAYER, #08710                        §                        PETITIONER
                                             §
                                             §
v.                                           §    Civil No. 1:17cv260-HSO-MTP
                                             §
                                             §
TROY PETERSON                                §                    RESPONDENT


                      CERTIFICATE OF APPEALABILITY

      A final order adverse to the applicant having been filed in the captioned

habeas corpus case, in which the detention complained of arises out of process

issued by a state court or a proceeding pursuant to 28 U.S.C. § 2254, the Court,

considering the record in the case and the requirements of 28 U.S.C. § 2253, Rule

22(b) of the Federal Rules of Appellate Procedure, and Rule 11(a) of the RULES

GOVERNING SECTION 2254 CASES FOR THE UNITED STATES DISTRICT

COURTS, hereby finds that:

      A Certificate of Appealability should not issue. The applicant has failed to

make a substantial showing of the denial of a constitutional right.



Date: January 18, 2019                 s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
